Citation Nr: 1823877	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to service connection for PTSD and schizophrenia.


FINDINGS OF FACT

1. The Veteran was diagnosed with personality disorder in November 1972.  

2. An acquired psychiatric disorder was not manifested in service and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

With respect to claims for service connection for PTSD based on personal assault, the Veteran must additionally be notified of alternative sources of evidence, including records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

VA issued a VCAA letter in July 2013, prior to the unfavorable adjudication in May 2014.  As this letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  38 C.F.R. §§ 3.159(b), 3.304(f)(5).  In addition, the Veteran has demonstrated his knowledge of the availability to substantiate his claim using alternative sources of evidence; throughout the appeal period, he has submitted relevant treatment records and lay statements from alternative sources.  The Board finds that all relevant evidence has been associated with the claims file; neither the Veteran nor his representative suggest otherwise.  Thus, there is no prejudice in proceeding with appellate adjudication of the claim on appeal.

Applicable Law and Analysis

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For VA purposes, the term psychosis means any of the following disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance- or medication-induced psychotic disorder.  38 C.F.R. § 3.384.  For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/5).

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); 38 C.F.R. § 3.304(f)(5).

Turning to the facts of the case, the Veteran contends that he has PTSD directly related to a personal assault incurred during his period of service.  Specifically, he maintains that he was raped by a captain when he first arrived to Lackland Air Force Base.  For the reasons that follow, the Board finds that service connection for any acquired psychiatric disorder is not warranted.

Prior to his enlistment in service, the Veteran was evaluated for a school-related incident.  The Veteran reported that "things got to bugging him" and out of frustration, he knocked a hole in a wall and tore his shirt.  The evaluating clinician opined that the Veteran's behavior was indicative of a hysterical type of reaction or hyperventilation.  See Private Treatment Record dated June 5, 1967.

At his April 1968 enlistment examination, the Veteran reported having nervous trouble.  The contemporaneous examination found that his psychiatric systems were clinically normal.

On September 28, 1968, the Veteran was admitted to the Air Force base hospital following a "hollering and screaming episode" in the dormitory.  Upon evaluation, the psychiatrist found that the Veteran did not have a psychiatric disease or condition that would warrant his separation.  However, the psychiatrist recommended that the Veteran be separated from service because if he was to continue his training, his "present problem" would worsen and likely develop into a major psychiatric illness.  The psychiatrist diagnosed the Veteran with emotional unstable personality, chronic, severe as manifested by poor impulse control.  His stressor at that time was noted as mild, routine basic training.

In the October 1968 separation Report of Medical History, the Veteran reported having nervous trouble.  In the section for physician comments, the examiner noted that the Veteran had not experienced significant illness or injury since induction, nor was there any aggravation of any pre-existing conditions.

In November 1972, the Veteran was admitted to a state hospital due to a suicide theat.  Upon admission, the Veteran reported having difficulty concentrating on his studies, along with being anxious and afraid of people.  The admitting clinician noted that the Veteran was considered schizophrenic and dangerous to himself and society.  An actual diagnosis, however, was deferred.  In subsequent psychological evaluations, the Veteran described having a difficult time in school, causing frustration.  He described his parents as "critical" in his early years, but reported that his mother was more considerate and understanding.  He noted that he did not have a relationship with his two half siblings.  He reported that he was asked to leave service because he was unable to fold his shirt properly.  He stated that the difficulty with the shirt caused him to break down and cry, which led to his hospitalization and eventual discharge from service.  He indicated that his difficulty stemmed from the strained relationship he had with his father.  After five days, the Veteran was discharged from the state hospital with final diagnoses of personality disorder, anxiety, and depression.

In July 2010, the Veteran's longtime friend and mental health counselor suggested that the Veteran's PTSD was related to his period of service.  Her opinion was based on the Veteran's own statements, in which he indicated that while in service, he was forced to undergo extreme physical challenges while taking a "high level" of drugs.  He described having a psychotic episode one day, which resulted in his hospitalization for three days.  The counselor went on to describe the Veteran's daily routine and symptoms.  However, a nexus opinion was not provided.

The Veteran was afforded a VA psychological examination in April 2014.  At that time, the examiner opined that the Veteran did not meet the DSM-5 criteria for PTSD; rather, the Veteran was diagnosed with schizophrenia.  The examiner noted that the Veteran's symptoms included impaired judgment, gross impairment in thought processes or communication, difficulty establishing and maintain effective relationships, difficulty adapting to stressful circumstances, and persistent delusions or hallucinations.  The Veteran described having a poor relationship with both parents, as they were both physically and sexually violent during his childhood.  He stated that his father and great grandfather were very abusive and forced him to participate in fight clubs.  He also reported enduring significant physical and sexual abuse throughout high school.  When describing his time in service, the Veteran reported being raped three nights in a row by a captain.  Subsequently, during an inspection, the Veteran "blew up" and began to throw things.  He was eventually hospitalized and discharged.  The examiner described the frequency and range of the Veteran's stories as "extreme," and questioned whether such stories were based in reality.  The examiner ultimately provided a negative nexus, reasoning that while the Veteran did have one behavioral marker to potentially support sexual assault, he displayed similar behaviors throughout his adolescence in academic and athletic environments.  Thus, his in-service hospitalization did not indicate a significant change in his behavior.  Further, his 1972 hospitalization was due to academic distress and difficulty in crowds, rather than a history of physical or sexual abuse.

A more in-depth psychological evaluation was sought in June 2014.  At that time, the Veteran again described being raped several times by a captain when he first arrived at the Air Force base.  He stated that while he was hospitalized, the captain would continue to visit him and assault him in the hospital.  The results on objective testing indicated invalid protocols; the clinician clarified that such protocols suggested significant over-reporting of symptoms.  The psychologist opined that the Veteran was likely experiencing some sort of psychotic or thought disorder, such as schizotypal personality disorder, schizoaffective disorder, or schizophrenia.  The psychologist also found that the evidence suggested that although the Veteran's memories appeared to be part of his subjective reality, they were likely related to his psychotic thought process rather than rooted in objective reality.

Subsequent letters from the Veteran's longtime friend, a retired mental health counselor suggest that she worked with the Veteran from 1979 to 2013.  She indicated that his diagnoses included depression, schizophrenia, PTSD, and substance abuse.  Her letter suggests a correlation between the Veteran's symptoms and his described sexual assault in the military.  See Correspondences received August 4, 2014 and September 3, 2014.

In a May 2017 treatment note, the Veteran's private physician noted that the Veteran had a lot of traumatic events in his life and has a very significant amount of PTSD.  The Veteran reported having suicidal thoughts due to mental programming in the military.  Specifically, he reported that he was part of "project Blue Bird," which involved experiments with sensory deprivation, sleep deprivation, and the use of LSD.  He also noted that during a military mission, one of his fellow servicemen died.  The clinician also noted that the Veteran had a long history of abuse growing up.  Ultimately, the clinician diagnosed chronic PTSD.

Also of record are the Veteran's lay statements in the form of written correspondence and testimony at the July 2016 Board hearing.  Throughout the appeal period, the Veteran has described his in-service assault and related his symptoms to service.

The Board finds that service connection for an acquired psychiatric disability is not warranted on either a presumptive or direct basis.  As a preliminary matter, the evidence suggests that the Veteran may currently have a personality disorder.  If the Veteran does have a personality disorder, VA compensation may not be paid for personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing VA compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's previously diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.

As to the issue of presumptive service connection, notably, psychoses, to include schizophrenia, can be presumed to be related to service if they manifest within one year of discharge from service.  In this case, the first time the Veteran was noted to have schizophrenia was in November 1972, more than four years after his discharge from service.  Furthermore, the Board is unable to rely on this notation as a definitive diagnosis, as it was made on first impression of the Veteran without clinical testing.  Indeed, while the admitting clinician noted that the Veteran was schizophrenic, the clinician also deferred making a definitive diagnosis until after further evaluation.  Subsequent to a clinical evaluation, the Veteran was diagnosed with personality disorder rather than schizophrenia.  In addition, such presumptions are available for Veterans who served at least 90 days of active duty.  Here, even if the evidence suggests that the Veteran's schizophrenia manifested within one year of his discharge from service, as the Veteran served less than the requisite 90 days, service connection on a presumptive basis is denied.

The remaining question is whether the Veteran's acquired psychiatric disabilities can be directly linked to service.  Upon review of the record, the Board finds that service connection for an acquired psychiatric disability is not warranted on a direct basis.  In so finding, the Board finds that the most probative evidence of record consists of the April 2014 VA examination and June 2014 addendum opinion.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the VA examiners provided diagnoses and nexus opinions after review of the record and thorough evaluation of the Veteran.  The opinions were well-reasoned and based on the facts of the Veteran's case, specifically his own lay statements and his medical history as contained in the file.  Specifically, the examiner reviewed the Veteran's documented conduct prior to service and during service in evaluating whether there were behavioral changes indicative of MST.  In addition, the examiner utilized objective tests to support the opinions and provided sufficient rationale based on sound medical principles.  Therefore, the Board assigns the 2014 examination, addendum, and opinions within high probative value.

The Board acknowledges the letters from the Veteran's friend/counselor.  In those letters, the counselor suggests that the Veteran's disabilities are linked to his alleged personal assault in service.  However, this examiner's opinions do not reflect review of pertinent records before and during service that had been reviewed by the 2014 VA examiner, who found these records pertinent to determining whether an alleged sexual assault occurred.  Rather, this examiner relies on the Veteran's recollections of those events which are not shown to be reliable.  In this respect, based on interview of the Veteran and psychological testing, the VA examiner determined that, while the Veteran's memories appeared to be part of his subjective reality, they were likely related to his psychotic thought process rather than rooted in objective reality.  Additionally, this examiner references the Veteran as being subject to extreme physical challenges during service under "some extremely high level of drugs" but those drugs are not identified by this examiner or reflected in the STRs.  The Veteran has also reported being given experimental LSD in service, but there is no evidence in the STRs supporting this allegation.  Overall, the probative value of this opinion is significantly less than the VA examiner's opinion as it not based on an accurate factual basis as determined by the Board.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced value).

The Board also acknowledges the May 2017 treatment note, in which the Veteran's private treating physician diagnosed the Veteran with chronic PTSD.  The Board also affords this diagnosis and etiology little probative value, as it is based primarily on the Veteran's uncorroborated statements pertaining to his duties in service.

The only remaining evidence of record consists of the Veteran's lay statements.  As a lay person, the Veteran is certainly competent to attest to matters within his immediate purview.  However, as a lay person, the Veteran is not able to provide a diagnosis or etiology of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

In addition, when viewing the evidence as a whole, the Board finds that the Veteran's statements are neither credible nor probative as to an in-service injury.  During the appeal period, the Veteran's statements as to his in-service stressor have been evaluated by a VA examiner who found that there was insufficient evidence corroborating this event.  He has reported being part of LSD experimentation, and being placed under a "high level" of drugs which being placed under extreme physical challenges which is not supported by the service treatment records.  He has also reported to his treating clinicians that he was involved in missions and operations, of which there is no record.  As discussed above, a VA examiner provided medical opinion that, while the Veteran's memories appeared to be part of his subjective reality, they were likely related to his psychotic thought process rather than rooted in objective reality.  Given these facts, the Board finds the Veteran to be an inaccurate historian and affords his statements little probative value.

Overall, the Board finds that the Veteran has not met his burden in establishing a link between his current diagnoses and his period of service.  Rather, the most probative evidence - namely, the VA evaluation and opinions - suggest that the Veteran's reports are rooted in his subjective reality, rather than objective reality.  The preponderance of the evidence weighs against a finding that the Veteran's current acquired psychiatric disability is causally related to his service or manifested in-service or within the applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


